DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to apparatus, classified in A01G31/06.
II. Claims 13-20, drawn to method, classified in A01G27/008.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus (the process does not require the water treatment system of the apparatus) and the apparatus as claimed can be used to practice another materially different process (
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Simmons on 01/29/ a provisional election was made without traverse to prosecute the invention of Group I, apparatus, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0003], line 3 recites “high- pigment-containing” which should be --high-pigment-containing--. 


Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7, line 2 recites “vertically-staked” which should be --vertically-stacked--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, lines 2-3 recite the limitation of the water level in each growing vessel r  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 , 6 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Deane (U.S. 2012/0252103).
Regarding claim 1, Deane discloses an enclosed system capable of being used for cultivating and harvesting duckweed-based biomass (intended use), the enclosed system comprising: a water treatment system (See Annotated Figure 1 below; Reference A) including at least one nutrient tank 16 (Figure 1) containing at least one nutrient (Paragraph [0030], lines 1-22), a treated water (Paragraph [0032]; “growth medium”) and at least one treatment tank (Figure 1; Reference 100, 146, and 148) containing a treatment mixture 14 (Figure 1); and a cultivation 200 and harvesting 300 (Figure 1) system including a plurality of growing vessels 202 (Figure 9a; Paragraph [0060], lines 1-2) configured to receive duckweed and the treatment mixture for cultivating the duckweed-based biomass, each growing vessel including an associated light source 216 (Figure 9a; Paragraph [0060], lines 1-2) and an outlet 156 (Figure 7; Paragraph [0054], lines 1-3) for harvesting of the cultivated duckweed-based biomass, wherein the 

    PNG
    media_image1.png
    452
    620
    media_image1.png
    Greyscale

Regarding claim 2, Deane discloses the enclosed system according to claim 1 as stated above, wherein the at least one nutrient tank contains a mixture of organic nutrients and inorganic nutrients (Paragraph [0030], lines 1-8).
Regarding claim 3, Deane discloses the enclosed system according to claim 1 as stated above, where the at least one nutrient is selected from the group consisting of nitrogen (N), phosphorus (P), potassium (K), sulfur (S), calcium (Ca), iron (Fe), magnesium (Mg), boron (B), manganese (Mn), copper (Cu), zinc (Zn) and molybdenum (Mo) (Paragraph [0030], lines 9-11).
Regarding claim 4, Deane discloses the enclosed system according to claim 1 as stated above, further comprising a filter 148 (Figure 1) and a UV sanitizer 146 (Figure 1; Paragraph [0052], lines 5-7), wherein untreated from a water supply source passes through the filter and the UV sanitizer to form the treated water (Paragraph [0054], lines 3-8).  

Regarding claim 10, Deane discloses the enclosed system according to claim 1 as stated above, wherein each growing vessel includes an inlet 154 (Figure 7), an outlet 156 (Figure 7; Paragraph [0075], lines 1-4) and a meandering flow channel (Figure 7, A) extending from the inlet to the outlet, such that the treatment mixture which is supplied to the inlet of each growing vessel mixes with the duckweed as it travels through the meandering flow channel towards the outlet (Paragraph [0061], lines 2-5).  

    PNG
    media_image1.png
    452
    620
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2012/0252103) as applied to claim 4 above, and further in view of ASHRAE (see attached NPL document).

Regarding claim 5, Deane discloses the enclosed system according to claim 4 as stated above.
Deane fails to disclose the UV sanitizer utilizing germicidal fluorescent lamps at a wavelength of 250-270 nanometers.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have made the UV sanitizer as taught by Deane as utilizing germicidal fluorescent lamps at a wavelength of 250-270 nanometers as taught by ASHRAE in order ensure that viruses, bacteria and contaminates are optimally sanitized, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2012/0252103) as applied to claim 1 above, and further in view of Carman (U.S. 2016/0095301).

Regarding claim 7, Deane discloses the enclosed system according to claim 1 as stated above.
Deane fails to disclose the growing vessels being arranged in a vertically sta[c]ked and spaced-apart orientation.
Carman teaches, in the analogous art of plant structures, the growing vessels arranged in a vertically stacked and spaced-apart orientation (Paragraph [0021], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the enclosed system as disclosed by Deane and make the growing vessels arranged in a vertically stacked and spaced-apart orientation as taught by Carman in order to enhance the growth of the duckweed (Paragraph [0021], lines 4-8).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2012/0252103) as applied to claim 1 above, and further in view of Smith et al. (U.S. 2011/0290202).

Deane fails to disclose each growing vessel having a water level ranging from 0.25 to 1 foot.
Smith et al. teaches, in the analogous art of plant containers, growing vessels with a water level of 0.25 feet (Paragraph [0022], lines 3-6)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the growing vessels as disclosed by Deane with the water level being 0.25 feet as taught by Smith et al. in order for the duckweed to have optimal growth (Paragraph [0022], lines 3-6).
Regarding claim 9, Deane discloses the enclosed system as according to claim [1] as stated above (See 112 rejection above, being read as dependent on claim 1).
Deane fails to disclose each growing vessel having a water level ranging from 2-3 inches.
Smith et al. teaches, in the analogous art of plant containers, growing vessels with a water level of 3 inches (Paragraph [0022], lines 3-6)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the growing vessels as disclosed by Deane with the water level being 3 inches as taught by Smith et al. in order for the duckweed to have optimal growth (Paragraph [0022], lines 3-6).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2012/0252103) as applied to claim 1 above, and further in view of Moss (see attached NPL document).
Regarding claim 12, Deane discloses the enclosed system according to claim 1 as stated above.
Deane fails to disclose wherein the ratio of the weight of duckweed to a growing area within each growing vessel ranges from 0.25 ounces of duckweed per 1 square foot of growing area to 1 ounce of duckweed per 1 square foot of growing area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing vessels as disclosed by Deane to have the ratio of the weight of duckweed to a growing area within each growing vessel range from 0.25 ounces of duckweed per 1 square foot of growing area to 1 ounce of duckweed per 1 square foot of growing area as is disclosed by Moss to ensure that optimal growth conditions are met for harvesting demands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642